                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________________
                                                          )
ANTHONY BAEZ, JONATHAN BERMUDEZ,                          )
JERMAINE GONSALVES, and DEDRICK                           )
LINDSEY on behalf of themselves and all others            )
similarly situated;                                       )
                                                          )        Case No. 1:20-cv-10753
                                                          )
                       Plaintiffs-Petitioners,            )
                                                          )
   v.                                                     )
                                                          )
JOSEPH D. MCDONALD, JR., SHERIFF OF                       )
PLYMOUTH COUNTY, in his official capacity,                )
ANTONE MONIZ, SUPERINTENDENT OF THE                       )
PLYMOUTH COUNTY CORRECTIONAL                              )
FACILITY, in his official capacity, and JOHN and          )
JANE DOES, in their individual and official               )
capacities;                                               )
                                                          )
                                                          )
                       Defendants-Respondents.            )
                                                          )
____________________________________________ )



               APPLICATION FOR AN EMERGENCY TEMPORARY
          RESTRAINING ORDER AND PRELIMINARY INJUNCTIVE RELIEF

        Pursuant to Fed. R. Civ. P. 65 and this Court’s inherent authority to provide effective

habeas relief under 28 U.S.C. § 2241, Petitioners move for the issuance of an order temporarily

restraining Respondents, and preliminary injunctive relief on behalf of themselves and all other

similarly situated federal pretrial detainees and prisoners who are in custody at Plymouth County

Correctional Facility in Plymouth, Massachusetts (“Plymouth”).

        Specifically, Petitioners request that the government be ordered to response to this

petition at the earliest practicable date, but in no event later than April 21, 2020.


                                                 -1-
       Petitioners further request that this Court schedule a hearing on this matter at the earliest

practicable date and that this Court:

               a.       Order Respondents to immediately take all actions to reduce the federal

       detainee population at Plymouth by releasing a sufficient number of federal detainees from

       the facility in order to ensure the health and safety of all members of the Class;

               b.       Appoint an expert under Federal Rule of Evidence 706 to make

       recommendations to the Court regarding how many and which class members to order

       released so as to ensure that the number of detainees remaining at Plymouth can be housed

       consistently with CDC guidance on best practices to prevent the spread of COVID-19,

       including the requirement that detainees be able to maintain six feet of space between them

       and further order that such recommendations take into account CDC guidance concerning

       health factors that put individuals at elevated risk of death from COVID-19;

               c.       Require Respondents to adopt the policies and procedures detailed in the

       Memorandum of Law, and appoint an independent monitor with medical expertise and

       provide the monitor with unfettered access to medical units, confidential communication

       with detained individuals in and out of quarantine, and surveillance video of public areas

       of the facilities.

In support of this Application, Petitioners rely on the accompanying Memorandum as well as

their Petition for Writ of Habeas Corpus and Complaint for Declaratory and Injunctive Relief

and supporting affidavits.




                                                -2-
/s/ Daniel Cloherty                   /s/ Emily Schulman
Daniel J. Cloherty (BBO # 565772)     Emily R. Schulman (BBO #566374)
Saraa Basaria (BBO # 685705)          Adam W. McCall (pro hac vice pending)
TODD & WELD LLP                       WILMER CUTLER PICKERING
One Federal Street, 27th Floor            HALE AND DORR LLP
Boston, MA 02110                      60 State Street
(617) 720-2626                        Boston, MA 02109
dcloherty@toddweld.com                (617) 526-6077
sbasaria@toddweld.com                 emily.schulman@wilmerhale.com
                                      adam.mccall@wilmerhale.com

                                      David E. Rudin (pro hac vice pending)
                                      WILMER CUTLER PICKERING
                                         HALE AND DORR LLP
                                      7 World Trade Center
                                      250 Greenwich Street
                                      New York, NY 10007
                                      (212) 937-7249
                                      david.rudin@wilmerhale.com

                                      Attorneys for Anthony Baez, Jonathan
                                      Bermudez, Jermaine Gonsalves, and
                                      Dedrick Lindsey and the proposed class




                                    -3-
                               RULE 7.1(A)(2) CERTIFICATE

        I, Emily R. Schulman, hereby certify that on April 17, 2020, I conferred in good faith
with counsel for the Respondents to discuss whether it would be possible to resolve or narrow
the issues that this Motion presents.


                                             /s/ Emily Schulman
                                             Emily R. Schulman

                                CERTIFICATE OF SERVICE

        I, Emily R. Schulman, counsel for Petitioners, hereby certify that this document has been
filed through the ECF system and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF); this document is being sent by first class
mail to the Respondents c/o Patrick Lee, Director of Legal/Civil Process, Plymouth County
Sheriff's Department, 24 Long Pond Road, Plymouth, MA 02360 and by email at
plee@pscdma.org and to Rayford Farquhar, AUSA, United States Attorney’s Office, One
Courthouse Way, Boston, MA 02210 and by email at Rayford.Farquhar@usdoj.gov.


                                             /s/ Emily Schulman
                                             Emily R. Schulman




                                              -4-
